Sweeney, J.,
concurring in part and dissenting in part. While I agree with the language set forth in the second paragraph of the syllabus, I disagree with the majority’s conclusion in Part II that even if the testimony elicited from the decedent’s mother constituted error, such error was harmless beyond a reasonable doubt.
The majority asserts that “[t]he letter to appellee was sexually explicit; hence, if the decedent never talked in this way to her mother, then she probably would not have, voluntarily and freely written a suicide note on the reverse side of the letter.” With all due respect to the majority, I fail to see the logic of this statement.
*188As noted by the court of appeals below, Mrs. Wanner’s testimony revealed (1) that the decedent discussed boyfriends with her mother, and (2) that the decedent never discussed any boyfriend with her mother in terms such as those employed in the suicide note. While the decedent may not have discussed her relationships with boyfriends with her mother in the terms implemented in the suicide note, it is extremely doubtful that most any daughter would discuss intimate details with her mother concerning sexual relationships. Simply because decedent did not use such terms in describing relationships to her mother on prior occasions, it does not necessarily follow that decedent did not feel that way towards appellee. The appellate court below correctly analyzed Mrs. Wanner’s testimony in the following manner:
“The testimony suggests that, had Wanner actually held such feelings towards any individual, she would have related the information to her mother. Without any foundation, this position assumes that Wanner freely communicated her feelings to her mother without withholding any information. By not having discussed any boy in terms of the note’s language, the state seeks to infer the following: (1) that the note did not reflect Wanner’s true feelings and was not written by her; (2) that since Wanner did not write the note she did not intend to commit suicide; (3) that Wanner did not commit suicide; and (4) that appellant killed Wanner.”
In my view, the testimony elicited from Mrs. Wanner was irrelevant and prejudicial to appellee, and thus deprived him of receiving a fair trial. Unlike the majority, I cannot agree that such testimony was harmless beyond a reasonable doubt, because I do not view the other evidence admitted concerning appellee’s guilt to be “overwhelming.” Therefore, I would affirm the court of appeals on this issue, and remand the cause for a new trial.
*189APPENDIX A
[[Image here]]
*190APPENDIX B
[[Image here]]